Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 29, 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1, 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior of record specifies or makes obvious an infrared temperature sensor that detects temperature of a detection object in a non-contact manner, namely
that the hood includes the opening part and a shielding part that defines the opening part and the light guiding region, 
the shielding part includes:
a shielding part body that defines the opening part and shields the light shielded region from the infrared rays,
a protrusion wall that protrudes from a boundary between the opening part and the shielding part body toward the inside of the hood and partitions the light guiding region and the light shielded region, and 
a bending part that makes the protrusion wall freely inclinable with respect to a direction orthogonal to the film such that a protrusion direction of the protrusion wall is adjustable, in combination with the other claimed elements. 
Regarding claim 7 and 8, the allowable subject matter was disclosed in a prior office action dated April 29, 2022.
Regarding claim 11, none of the prior art of record specifies or makes obvious an infrared temperature sensor, namely
the hood includes the opening part and a shielding part that protrudes toward an inside of the hood while defining the opening part and the light guiding region and shields the light shielded region from the infrared rays, and
a position of an end edge of the shielding part close to a surface of the film is changeable such that a protrusion direction of the shielding part toward the inside of the hood is adjustable.
The balance of claims are allowable for the above stated reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0049308: see figures shows different shielding configurations but the protrusion direction of the shielding is the same even though the configuration of the shielding is different (see figure 1, A shaped shielding, Figure 5, shielding protrusion is set pointed down, Figures 6 and 7, shielding protrusion pointed up, Figure 8, angle of in the inclined plane is adjustable, but does not teach the claimed positioning of the hood to include the opening part and a shielding part that protrudes toward an inside of the hood while defining the opening part and the light guiding region and shields the light shielded region from the infrared rays, and a position of an end edge of the shielding part close to a surface of the film is changeable such that a protrusion direction of the shielding part toward the inside of the hood is adjustable, in combination with the other claimed elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896